Citation Nr: 1013490	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  06-34 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left foot spurs.

2.  Entitlement to service connection for right foot spurs.

3.  Entitlement to service connection for diverticulitis.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for cysts of the arm 
and back.

6.  Entitlement to service connection for right and left arch 
disabilities.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for vision disability.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to September 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2004 and July 2005 rating decisions 
by a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  Notices of disagreement were received in 
October 2004 and September 2005, a statement of the case was 
issued in September 2006, and a substantive appeal was 
received in November 2006.   

The Veteran also appealed the issue of entitlement to service 
connection for a hiatal hernia; and he filed a notice of 
disagreement regarding the issue of entitlement to service 
connection for the loss of his right kidney.  The RO granted 
service connection for each disability by way of September 
2006 and July 2009 rating decisions.  As the grant of service 
connection constitutes a full grant of each appeal, the 
issues are not before the Board.  


FINDINGS OF FACT

1.  Left foot spurs were not manifested during the Veteran's 
active duty service or for many years after service, nor are 
they otherwise related to service.  

2.  Right foot spurs were not manifested during the Veteran's 
active duty service or for many years after service, nor are 
they otherwise related to service.  

3.  The evidence of record is in equipoise on the question of 
whether the Veteran's diverticulitis was incurred in service.   

4.  Sinusitis was not manifested during the Veteran's active 
duty service or for many years after service, nor is it 
otherwise related to service.  

5.  Cysts of the arm and back were not manifested during the 
Veteran's active duty service or for many years after 
service, nor are they otherwise related to service.  

6.  Right and left arch disabilities were not manifested 
during the Veteran's active duty service or for many years 
after service, nor are they otherwise related to service.  

7.  Tinnitus was not manifested during the Veteran's active 
duty service or for many years after service, nor is it 
otherwise related to service.  

8.  Alleged vision loss was not manifested during the 
Veteran's active duty service or for many years after 
service, nor is it otherwise related to service.  


CONCLUSIONS OF LAW

1.  Left foot spurs were not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

2.  Right foot spurs were not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

3.  Diverticulitis was incurred during the Veteran's active 
duty service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

4.  Sinusitis was not incurred in or aggravated by the 
Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).

5.  Cysts of the arm and back were not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).

6.  Right and left arch disabilities were not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

7.  Tinnitus was not incurred in or aggravated by the 
Veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

8.  Alleged vision loss was not incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated March 2004 and May 2005.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
re-issued VCAA notice in conjunction with unrelated claims in 
May 2007.  The May 2007 notice fully complied with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  



Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records; assisted the 
appellant in obtaining evidence; afforded the Veteran 
physical examinations in March 2005, March 2006, May 2007, 
and October 2009; obtained medical opinions as to the 
etiology and severity of disabilities; and afforded the 
appellant the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claims file; and the appellant has not contended otherwise.  

The Board notes that the VA did not provide the Veteran with 
a VA examination for the purposes of determining the etiology 
of his alleged vision loss.  In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that an examination is not required.

McLendon provides that in disability compensation (service 
connection) claims, VA must provide a medical examination 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  The standards of McLendon are 
not met in this case as the evidence of records fails to 
suggest that alleged vision loss, first reported many years 
post service, had its onset in service or is otherwise 
related thereto.

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
organic diseases of the nervous system, are presumed to have 
been incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Foot spurs, arch disabilities
The service treatment records fail to reflect any findings 
attributed to foot spurs or to arch disabilities.  Moreover, 
post service treatment records fail to reflect treatment for 
the alleged disabilities.

Nonetheless, the RO scheduled the Veteran for a podiatry 
examination in March 2005.  The claims file was reviewed in 
conjunction with the examination.  The Veteran claimed that 
he had a chronic focal hyperkeratotic lesion about the 
plantar lateral aspect of the right heel as well as Haglund's 
retrocalcaneal exostoses/bony prominences about the 
posterolateral aspects of both heels.  He also complained of 
pain in the course of the plantar fascia in the longitudinal 
arches of both feet.  He stated that he has been treated with 
accomodative pattern, "donut" type padding, and with over 
the counter arch supports.  After examining the Veteran, the 
examiner opined that the Veteran would be considered to have 
mild limitation of ambulatory tolerance for activities of 
daily living in his customary employment capacity.  The 
examination report did not contain an opinion regarding 
whether the Veteran's diagnoses were related to service; nor 
did the report indicate that the Veteran attributed them to 
service or that he had continuing symptoms since service.  

The RO scheduled the Veteran for another VA examination that 
took place in March 2006.  The Veteran stated that he has 
been suffering from bilateral feet bone spurs and a bilateral 
arch disability since 1983; and that he has suffered from 
pain under his right heel for 23 years.  He reported that the 
pain is constant and rated 5 out of 10.  He reported that the 
pain can be elicited by physical activity and walking.  He 
can function with medication and has not lost any time from 
work.  When he is at rest, he does not have any pain, 
weakness, stiffness, swelling, or fatigue.  Examination 
revealed tenderness bilaterally.  Pes planus and deformity 
were not present.  Examination of the Achilles tendon showed 
good alignment; and there were no findings of claw foot, 
hammer toes, Morton's Metarsalgia or Hallux rigidus.  
Nonweightbearing x-rays showed mild hallux valgus, minimal 
bunion bilaterally.  Weightbearing x-rays were within normal 
limits bilaterally.  He was diagnosed with bilateral feet 
bone spurs.  In regards to the bilateral arch disability, the 
examiner instead diagnosed the Veteran with bilateral plantar 
fasciitis, hallux valgus and bunion.  The disabilities were 
manifested subjectively by pain and objectively by 
tenderness.  The examiner opined that neither bone spurs nor 
plantar fasciitis originated during military service.  The 
basis for her opinion was the fact that there were no 
findings of either disability in the service treatment 
records.

The Board acknowledges the Veteran's contention that these 
disabilities began during service and that he has treated 
them since service.  However, the Board finds the Veteran's 
statements in this regard to be of diminished credibility.  A 
review of service treatment records shows that he was seen on 
numerous occasions for a number of unrelated medical 
complaints.  However, these records do not document and 
complaints or clinical findings related to possible foot 
spurs or arch disorders.  The record shows that the Veteran 
was quite active in seeking medical care during service for 
various complaints.  It is reasonable to assume that the 
Veteran would not have hesitated to report problems with 
spurs or arches to medical personnel during service if was in 
fact having them.  In other words, his failure to report 
pertinent complaints to medical personnel when he had the 
opportunity to do so is inconsistent with his current 
assertions that he had such problems during service.  

In adjudicating a claim, the Board must assess the competence 
and credibility of lay statements of the Veteran.  The Board 
recognizes that it cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1137 (Fed. Cir. 2006).  However, this is not a 
case where there is a lack of contemporaneous evidence.  To 
the contrary, there are a great many service treatment 
reports showing treatment for a variety of ailments.  
However, these records do not show complaints or clinical 
findings related to foot spurs or arch disorders.  In such a 
case, the Veteran's statements are inconsistent with the 
contemporaneous evidence, and the credibility of such 
statements is therefor lessened.  

The Board further finds this lessened credibility also 
carries over to the overall credibility of the Veteran's 
statements, to include assertions of a continuity of symptoms 
after service.  Further, the United States Court of Appeals 
for the Federal Circuit has determined that a significant 
lapse in time between service and post-service medical 
treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  The Veteran's assertions of a 
continuity of symptoms, now made many years after the fact in 
the course of seeking monetary benefits, also are of lessened 
credibility.  The post service medical records fail to 
reflect any such treatment until the Veteran's March 2005 
examination (more than 20 years after service).  

In sum, there is no persuasive supporting evidence in the 
service treatment records or the post service treatment 
records, and the only medical opinion addressing the issue of 
a possible nexus to service specifically weighs against such 
a nexus.  Consequently, the preponderance of the evidence 
weighs against these claims.  

As the preponderance of the evidence is against these claims, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims for service connection for bilateral foot spurs and 
bilateral arch disabilities must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).
 
Diverticulitis
The service treatment records reflect that the Veteran 
complained of abdominal pain on numerous occasions.  However, 
none of the findings were attributed to diverticulitis.  

The Veteran underwent a March 2005 VA examination.  The 
claims file was reviewed in conjunction with the examination.  
The examiner noted that the Veteran had blocked intestines in 
1981, "another similar episode of this in 1985" (which 
would have been within one year of discharge from service), 
and "a third episode similar to the other two in 2004."  He 
diagnosed the Veteran with diverticulitis after it was 
revealed in a barium enema.  He also stated that all three 
episodes "followed the same pattern."  Finally, he opined 
that "it is as likely as not that the above conditions 
discussed were related to his military service."  

The Veteran underwent another VA examination in March 2006.  
The examiner opined that diverticulitis was not related to 
military service because there was no diagnosis of it during 
service.  

The Veteran then argued that his diverticulitis could be 
secondarily related to his service connected loss of right 
kidney, status post nephrectomy.  In May 2007, the RO sought 
a medical opinion from the March 2005 examiner.  This time, 
the examiner was asked whether the Veteran's diverticulitis 
was related to his status post nephrectomy.  The examiner 
found that there was no relationship between the Veteran's 
diverticulitis and the right nephrectomy.  

The Board notes that the RO has apparently denied the claim 
on a direct basis as a result of the March 2006 examination 
report; and it denied the claim on a secondary basis as a 
result of the May 2007 examination report.  

However, the Board notes that the first VA examination report 
(March 2005) found that diverticulitis was "as likely as not 
... related to his military service."  The Board finds that 
this examination report was more thorough that the March 2006 
examination report.  Moreover, the Board notes that the March 
2006 examiner's opinion was based solely on the fact that 
diverticulitis was not specifically diagnosed in service.  
The March 2005 examiner found that although diverticulitis 
was not specifically diagnosed in service, the three episodes 
all followed a similar pattern.  As a result, he was able to 
opine that the Veteran's current diverticulitis is related to 
the incidents in service.  

The Board believes that the March 2005 opinion is entitled to 
more weight than the March 2006 opinion.  It is not necessary 
that a disorder be medically diagnosed during service, only 
that the disorder be manifested.  The record shows that the 
Veteran was treated for certain gastrointestinal complaints 
during service.  As such, the Board finds that in giving the 
Veteran the benefit of the doubt, the evidence is in 
equipoise; and service connection for diverticulitis is 
warranted.

Sinusitis
The service treatment records show treatment for some upper 
respiratory infections, but fail to reflect any findings 
attributed to sinusitis.  In an October 1982 dental health 
questionnaire, the Veteran indicated (by checked box) that he 
did not have any sinus trouble.  Post service treatment 
records show that the Veteran sought treatment in December 
1992 for sore throat, chest congestion, and sinus congestion 
over the past several days.  He was diagnosed with an upper 
respiratory infection.  In February 1993, he complained of 
sinus headaches, sore throat, cough, and congestion of three 
day's duration.  In March 1993, an examiner noted 
"occasional sinusitis."  The post service treatment records 
fail to indicate that the Veteran's sinus disability began 
during service.  

The Veteran underwent a VA examination in March 2005.  The 
examiner reviewed the claims file in conjunction with the 
examination.  The Veteran complained that he has some 
symptoms of hayfever that have been present for many years.  
He stated that he has never been tested for skin allergies 
and does not know to what he might be allergic.  The problems 
are year round (not seasonal).  Upon examination, the nose 
was inflamed mucosa with serous exudate.  There was no 
obstruction detected.  He was diagnosed with allergic 
rhinitis.  There was no evidence of sinus problems.  The 
examination report contained no opinion regarding whether his 
sinus disability (or allergic rhinitis) was related to 
service.

The Veteran underwent another VA examination in March 2006.  
The Veteran claimed to be suffering from sinusitis since 
1982, and that it occurs constantly.  According to the 
Veteran, the sinus disability is accompanied by headaches and 
antibiotics are required to treat it.  He stated that he has 
suffered from interference breathing through the nose, 
purulent discharge, hoarseness in his voice, shortness of 
breath, dizziness, and vertigo. 

Upon examination, there was no nasal obstruction, no deviated 
septum, no partial loss of the nose, no partial loss of the 
ala, no scar, and no disfigurement.  There was no rhinitis 
noted, nor was sinusitis detected.  A sinus x-ray was within 
normal limits.  In addressing the Veteran's claim for 
sinusitis, the examiner stated that "the condition has 
resolved.  There is no finding of bacterial rhinitis."    

The examiner opined that sinusitis was not related to 
military service.  The basis for her opinion was the fact 
that there were no findings of the disability in the service 
treatment records.

The Board acknowledges the Veteran's contention that 
sinusitis began during service.  However, this assertion is 
not supported by the contemporaneous service treatment 
records.  In this case, there are no findings in the service 
treatment records.  The post service treatment records 
reflect treatment for a few months from December 1992 (eight 
years after service) through March 1993; and the only medical 
opinion addressing the issue of a possible nexus to service 
specifically weighs against such a nexus.  The Board views 
the Veteran's current statements regarding sinusitis during 
service and since service to be inconsistent with the other 
evidence of record.  

Consequently, the preponderance of the evidence weighs 
against the claim.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim for service connection for sinusitis 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).



Cysts (arm and back)
The service treatment records fail to reflect any findings 
attributed to cysts of the arm or back.  The Board notes that 
the Veteran complained of a rash in November 1979.  It was 
provisionally diagnosed as pityriasis rosea.  There were no 
further treatment records of it.  Moreover, post service 
treatment records fail to reflect treatment for the alleged 
cysts.  

Nonetheless, the RO scheduled the Veteran for a March 2005 VA 
examination.  The Veteran reported that he was diagnosed with 
cysts on his arms while he was still on active duty.  He 
stated that no one has ever excised them.  He believed that 
they have grown since service.  He also complained of white 
spots during the summer that have been diagnosed as tinea 
versicolor.  Examination of the skin was negative; but showed 
several small subcutaneous masses, 1 cm. in diameter on the 
arms and trunk, covering one percent of the total body 
surface.  He was diagnosed with multiple small lipomas on 
extremities and on trunk.  The examination report contained 
no opinion regarding the etiology of the lipomas.  

The Veteran underwent another VA examination in March 2006.  
He claimed that he has been suffering from cysts on his back, 
left arm, and stomach area since 1982.  He admitted that he 
is not receiving any treatment for the condition.  
Examination showed no nodules, lumps, or cysts present.  
There was a lipoma located on the left arm.  There was no 
ulceration, crusting, tissue loss, induration, inflexibility, 
hypopigmentation, hyperpigmentation, abnormal texture or 
limitation of motion.  The skin lesions were not associated 
with any systemic disease; and they did not manifest in 
connection with a nervous connection.  With regards to cysts 
on the Veteran's back and stomach, the examiner noted that 
the disability has resolved.  In regards to the cysts on the 
left arm, the examiner changed the diagnosis to lipoma, left 
arm.  The examiner opined that the cysts and lipomas were not 
related to military service.  The basis for her opinion was 
the fact that there were no findings of these disabilities in 
the service treatment records.

The Veteran is competent to report that he had cysts during 
service and thereafter since they are capable of lay 
observation.  However, the Board does not believe the Veteran 
to be credible in this regard.  It is reasonable to believe 
that if such cysts had been present during service, then the 
Veteran would have reported them during one of his many 
medical consultations for other disorders.  More over, it is 
reasonable to assume that medical personnel would have 
reported any clinical findings of cysts during the many 
consultations.  

In this case, there are no findings in the service treatment 
records or the post service treatment records.  The first 
medical evidence of the disability is the March 2005 
examination (over 20 years after service); and the only 
medical opinion addressing the issue of a possible nexus to 
service specifically weighs against such a nexus.  
Consequently, the preponderance of the evidence weighs 
against the claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for cysts of the arm and back 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

Tinnitus
The service treatment records fail to reflect any findings 
attributed to tinnitus.  Moreover, the only post service 
treatment report reflecting an ear problem is an April 2002 
treatment note in which the Veteran complained of ear pain 
(greater in the left than the right).  

The Veteran underwent a VA audio examination in October 2009.  
The claims file was reviewed in conjunction with the 
examination.  The Veteran stated that he was an aerospace 
control and warning systems operator who was exposed to 
gunfire, grenades, aircrafts, generators, and air handlers.  
He also reported an incident in the field in which a grenade 
was tossed in front of his foxhole and he did not get down 
quickly enough.  He stated that as a civilian, he worked as a 
correctional office and was exposed to gunfire.  He is 
currently employed with the Department of the Army with no 
reported noise exposure.  The Veteran denied any history of 
ear infections, ear surgery, head injuries, familial hearing 
loss, and hearing aid use.  He reported occasional dizziness 
and lightheadedness.  He stated that he first noticed 
tinnitus in the late 1980s, and that it has gotten 
progressively worse.  

Upon examination, the Veteran had normal hearing bilaterally; 
and the examiner found that there were no significant effects 
on the Veteran's employment.  The examiner stated that he 
could not render an opinion regarding the etiology of the 
tinnitus without resorting to mere speculation.  She further 
explained that the Veteran entered service with normal 
hearing; and that there is no record of tinnitus in the 
service treatment records.  She also explained that the 
Veteran had normal hearing upon examination; and therefore 
tinnitus is not related to any hearing loss.  

The Board notes that the Veteran claimed tinnitus began in 
the late 1980s.  If that is true, then it would have begun 
more than a year after active duty service (which ended in 
September 1984).  

Neither the service treatment records nor the post service 
treatment records contain any finding attributed to an ear 
disability until April 2002 (18 years after service); and the 
RO's attempt to obtain an etiology opinion yielded a finding 
that such an opinion cannot be rendered without resorting to 
speculation.  

The Board notes that the RO did not even need to provide the 
Veteran with a VA examination for the purposes of determining 
the etiology of his tinnitus.  In light of the holding in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board 
feels that another examination is not required.

The standards of McLendon are not met in this case as the 
evidence of records fails to suggest that tinnitus, first 
reported many years post service, had its onset in service or 
is otherwise related thereto.

With no findings of tinnitus in service or for many years 
after service, and without a competent medical opinion 
linking tinnitus to service, the preponderance of the 
evidence weighs against the claim.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for tinnitus must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Vision
In his September 2005 notice of disagreement, the Veteran 
stated that he is seeing distortion.  He also stated that he 
worked in an almost completely dark operations room on a 
daily basis for years.  He reported that his eyes had to 
adjust from sunlight to darkness many times per day; and that 
he would get headaches by the end of the day.  He believes 
that these conditions caused vision distortion and loss of 
vision.  

The service treatment records reflect that in June 1979, the 
Veteran underwent an examination that reflected that his 
uncorrected visual acuity was 20/20 in each eye.  There are 
no findings attributed to lost vision in the service 
treatment records.  Likewise, the post service treatment 
records fail to show any findings attributed to vision loss.  

The Veteran claims to have distorted vision and vision loss; 
and that they are due to the conditions under which he worked 
while in service.  The Board notes that although the Veteran 
is competent to testify as to his in-service experiences and 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The evidence does not reflect that 
the Veteran currently possesses a recognized degree of 
medical knowledge that would render his opinions on medical 
diagnoses or causation competent.  Therefore, the Board may 
not rely on these recollections to provide the necessary 
nexus between service and current disability.  Memories of 
what a clinician may or may not have said cannot constitute 
competent medical evidence.  See Kirwin v. Brown, 8 Vet. App. 
148 (1995).  In this, and in other cases, only independent 
medical evidence may be considered to support Board findings.  
The Board is not free to substitute its own judgment for that 
of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

There is no competent medical evidence of impaired vision 
during service or post service; and there is no competent 
medical opinion linking the Veteran's alleged vision loss to 
service.  Consequently, the preponderance of the evidence 
weighs against the claim.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for vision problems must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for diverticulitis is warranted.  To this 
extent, the appeal is granted.

Service connection for left foot spurs, for right foot spurs, 
for sinusitis, for cysts of the arm and back, for right and 
left arch disabilities, for tinnitus, and for vision 
disability is not warranted.  To this extent, the appeal is 
denied.  



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


